Citation Nr: 9913888	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than January 23, 
1997, for the award of additional compensation benefits for a 
dependent spouse.  


REPRESENTATION

Appellant represented by:	Vincent A. DeSalvo, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran separated from active duty in August 1965, 
following over 20 years of active service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO) that determined that January 23, 1997, 
was the earliest effective date that could be established for 
the payment to the veteran of additional benefits based upon 
a dependent spouse.  


FINDINGS OF FACT               

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been in receipt of a total rating based 
on individual unemployability due to service connected 
disabilities since October 1970.

3.  The veteran was remarried to [redacted] on November 27, 
1988.

4.  Notice was received by VA on January 4, 1990 as to the 
existence of the veteran's dependent spouse, [redacted].


CONCLUSION OF LAW

An effective date of January 4, 1990, but no earlier, for the 
payment of additional compensation benefits for the veteran's 
dependent spouse is warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.31, 3.109, 3.155(a), 3.158, 
3.401(b) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1995).  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Factual Background

In August 1965, the veteran was separated from active service 
at Fort Devens, Massachusetts, and began receipt of 
retirement pay from the Department of the Army.  

In 1965, the veteran applied for and was awarded disability 
compensation for service-connected disorders.  From that time 
on, the veteran elected to receive compensation from the VA 
in lieu of the receipt of the total amount of his Army 
retired pay.  

In February 1967, the veteran's disability rating was 
increased to 50 percent.  The RO informed the veteran that he 
may be entitled to additional compensation for his spouse and 
children.  The veteran was requested to submit copies of 
documents establishing the validity of his current marriage.  
In response to that request, the veteran filed a Declaration 
of Marital Status with VA, together with supporting documents 
establishing his marriage to [redacted] and her status as a 
dependent spouse, together with documents establishing the 
existence of three dependent children.  The veteran's 
compensation was adjusted to provide him with additional 
benefits for his dependent spouse and three children.  

Between 1967 and 1982, the veteran reported on several 
occasions as to the status of his dependent children.  For 
example, in August 1971, the veteran reported the marriage of 
one dependent child, and requested the adjustment of his 
compensation.  By 1982, the veteran received no additional 
benefits based upon the existence of dependent children.  

In an April 1971 rating decision, the veteran was granted a 
total rating based on individual unemployability due to 
service connected disabilities from October 1970.  

In June 1976, the veteran elected to participate through the 
Department of the Army in the Survivor Benefit Plan (SBP) to 
provide for an annuity for eligible beneficiaries.  Under 
that plan, since the veteran had waived his full retired Army 
pay in favor of compensation from VA, he was required by 
Federal Statute to make continuous annuity cost payments on a 
monthly basis.  In November 1976, the veteran authorized the 
VA to deduct the monthly premiums from his compensation, and 
to forward those payments directly to the Department of the 
Army.  The veteran also authorized cost of living adjustments 
upon notification by the Army.  The record reflects that 
those payments were thereafter deducted and adjusted by VA.  

The veteran's spouse, [redacted], died in February 1982.  In May 
1982, the veteran reported her death and forwarded a copy of 
her death certificate to the RO.  The veteran's compensation 
benefits were adjusted to eliminate the payment of additional 
benefits on the basis of a dependent spouse.  

In June 1982, the veteran directed a statement to the RO, 
requesting that the SBP payment deduction from his 
compensation check be stopped.  He noted that his wife had 
died and that he no longer needed it.  The deduction was 
stopped in that month.  

On January 4, 1990, the VA reinstituted the deductions of 
monthly payments out of the veteran's compensation for the 
payment of the veteran's SBP premiums.  There is no 
documentation in the claims file showing the veteran's 
authorization of such payments.  

On January 23, 1997, the veteran directed a VA Form 21-686c, 
Declaration of Status of Dependents, to the VA.  In that 
document, he certified as to the death of his former wife, 
[redacted], in February 1982, and as to his remarriage to his 
current wife, [redacted], on November 27, 1988.  The veteran 
included with that form a copy of the Certificate of Marriage 
certifying his marriage to [redacted], and a copy of [redacted]'s 
Certificate of Death.  

In January 1997, the RO directed a letter to the veteran to 
inform him that his disability compensation award had been 
amended, effective February 1, 1997, to include additional 
benefits for his spouse, [redacted].  

In March 1997, the veteran filed a claim with the RO 
requesting that there be a retroactive adjustment to his 
compensation benefits that would provide additional benefits 
for his spouse from the date of their marriage in November 
1988.  In support of his claim, the veteran and/or his 
attorney have filed several written statements and have 
appeared at a hearing before a hearing officer at the RO in 
September 1998, and at hearing before the undersigned Board 
Member in March 1999.  In addition, the veteran's son has 
submitted a statement in support of the veteran's claim.  

In December 1998, the RO contacted an individual with the 
Department of Military Finance and Accounting Retirement 
Operations - SBP Processing Area.  That individual stated 
that a veteran's monthly compensation benefits could not be 
deducted for SBP premiums without a veteran's written 
authorization.  It was noted that the authorization documents 
would be sent to VA by the veteran.  It was further noted 
that although the authorization documents do not specify 
dependency changes as to the reason for the SBP deductions, 
the Department of Finance and Accounting does require 
retirees to submit pertinent death and marriage certificates 
to support participation in the SBP program.  Subsequent 
attempts to locate such documentation were unsuccessful, 
however.  

In March 1999, the veteran's attorney submitted a sworn 
statement dated in March 1999, that had been provided by an 
individual who had worked as a Retirement Office Secretary at 
Fort Devens for a total of 5 years, from August 1990 to 
August 1995.  In that statement, she noted that the mission 
of the office was to educate military retirees and veterans 
about benefits available through both the military and VA, 
and to assist those clients in obtaining them.  She noted 
that the office had various forms on hand, including VA 
forms, for that purpose.  She stated that although she had no 
first hand knowledge of the veteran's particular 
circumstances and did not work in the office during the time 
in question, the standard practice of the office was to 
include routine counseling regarding VA benefits, including 
dependency allowances.  She noted that if a veteran came in 
to the office for assistance in signing up a new dependent 
for benefits, the retiree would be assisted in filling out 
the necessary forms, including VA forms to acquire the 
maximum benefits.  Further, she indicated that as a customer 
service, the office would routinely forward various documents 
and forms for those retirees.   

Analysis

The veteran and his attorney contend, in essence, that the RO 
committed error in denying entitlement to an effective date 
earlier than January 23, 1997, for additional compensation 
benefits based on the dependency of his spouse, [redacted].  
They have presented two alternative arguments.  First, it is 
argued that the veteran recalls filing all of the appropriate 
paperwork with the RO at the time of his remarriage to 
[redacted] such that the RO should have instituted additional 
compensation benefits based upon her dependency.  

In the alternative, they argue that the information necessary 
to the establishment of her dependency was furnished to the 
VA through the Retirement Office at Fort Devens, 
Massachusetts contemporaneous with the time that the veteran 
reported his remarriage to [redacted] to that office.  They 
assert that VA was subsequently informed through the 
Retirement Office to reinstitute automatic deductions out of 
the veteran's monthly compensation for the payment of 
premiums on the veteran's Survivor's Benefits Plan (SBP).  
Since there would be no reason for the veteran to reinstitute 
his SBP and its premium payment deductions unless he had 
another spouse, the veteran believes that the RO knew, or 
should have known, that he had a dependent spouse and was 
entitled to additional compensation benefits.  

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for additional 
compensation based on marriage will be the date that notice 
of the marriage was received if the evidence is received 
within one year of the VA request.  38 C.F.R. § 3.401(b)(1).  

Payment of monetary benefits based on an increased 
compensation award may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the increased award, including an increase 
because of an added dependent, became effective.  38 U.S.C.A. 
§ 5111(a).  For the purposes of this section, the term 
increased award means an award which is increased because of 
an added dependent.  38 C.F.R. § 3.31 (1998).

This case offers a factual presentation not usually seen in 
the disposition of issues regarding the establishment of 
effective dates for the grant of benefits, and in particular, 
for the grant of additional benefits based upon the 
establishment of dependency status.  For the most part, since 
such cases turn upon the question of "When was the VA 
provided notice of the existence of a dependent?," the usual 
directive is to comb the claims file to determine if any such 
notice is contained therein, or could reasonably be 
construed.  It becomes then, a simple matter of whether it is 
there, or not.  The usual argument presented by a claimant is 
that the required documents were sent, and that the VA should 
be charged for having received the documents.  VA 
legitimately responds to such argument by noting that when 
such documentation is received, it is the regular procedure 
of VA to adjust an award of compensation if warranted.  The 
United States Court Appeals for Veterans Claims (the Court) 
clearly sanctioned VA's position in those circumstances when 
it held that the regularity of the administrative process is 
presumed in the absence of clear evidence to the contrary.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  

As indicated, however, the facts of the instant case can be 
distinguished.  In support of the veteran's claim is the 
clear and undisputed evidence to the contrary; namely, that 
on or about January 4, 1990, VA had been provided with very 
specific notice that the veteran's award of compensation had 
to be adjusted for the deduction of the payment of SBP 
premiums.  Further, based upon information provided by the 
Department of Military Finance and Accounting Service, 
adjustments such as the one carried out by VA on January 4, 
1990, would not have been made without explicit authorization 
from the veteran and supporting documentation of the 
veteran's remarriage.  In their December 1998 supplemental 
statement of the case, the RO dismissed this argument by 
stating that while the VA Finance Division processes SBP 
deductions, it is the VA Adjudication Division that processes 
claims for dependency allowances.  They ostensibly concluded 
that since the proper branch of VA had not been notified, VA 
itself had not been notified of the veteran's claim for 
additional dependency benefits.  

Although the actual evidence of remarriage (e.g., a marriage 
certificate) had not been discovered by VA and thus was not 
timely placed in the claims file, the Board finds as a matter 
of fact that such evidence must have been provided by the 
veteran along with his proper authorization.  In that regard, 
it is important to note that the veteran's initial 
authorization for the SBP in 1977 is contained in his claims 
file.  There is no reason why the subsequent authorization in 
1990 should not also be contained therein.  The Board finds 
that it is more reasonable to conclude that the veteran had 
provided sufficient information indicating an intent to apply 
for additional benefits by filing the authorization and the 
supporting documents establishing his remarriage.  

38 C.F.R. § 3.155(a) (1998), provides that any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.

The Board notes that the RO previously dismissed the 
allegation that an informal claim should be construed on the 
basis that "such informal claim must identify the benefit 
sought."  In that regard, however, the Board would note that 
while the pertinent documents out of which an informal claim 
could be discerned have not been located, namely the 
communications that must have been provided by the veteran in 
order to reinstate the SBP in January 1990, the veteran had 
no part in the loss of those documents.  Consequently, the 
Board finds that the information contained therein must be 
construed to the benefit of the veteran.  38 U.S.C.A. § 5107.  
To that end, it is noted that in Akles v. Derwinski, 1 Vet. 
App. 118, 121 (1991), the Court stated ". . . there is no 
requirement in the law that a veteran must specify with 
precision the statutory provisions or the corresponding 
regulations under which he is seeking benefits.  

Consequently, the Board finds as a matter of fact, that on or 
about January 4, 1990, the veteran provided notice to VA of 
his remarriage to [redacted] (either through the Fort Devin 
Retirement Office or through the VA Finance Division in the 
application for the reinstatement of his SBP).  The Board 
finds further, that the veteran was justified in relying upon 
the fact that such notice would reach the proper office in VA 
that would not only deduct his SBP premiums, but would also 
adjust his compensation to provide additional benefits for a 
dependent spouse.  On the other hand, there is no basis to 
believe that the veteran provided notice to VA of his 
remarriage to [redacted] prior to January 4, 1990.  

In conclusion, in accordance with the provisions of 38 
U.S.C.A. § 7104 (West 1991), the Board has reviewed and 
considered all of the evidence and material of record in the 
veteran's claims file.  Based on its review of the relevant 
evidence in this matter, and for the foregoing reasons and 
bases, it is the decision of the Board that the evidence 
supports the claim for an effective date of January 4, 1990 
for additional compensation benefits based on the dependency 
of the veteran's spouse, but that a preponderance of the 
evidence is against the establishment of an effective dated 
earlier than January 4, 1990.  38 U.S.C.A. §§ 5107, 5110; 38 
C.F.R. §§ 3.31, 3.109, 3.155(a), 3.158, 3.401(b). 


ORDER

An earlier effective date of January 4, 1990, for the payment 
additional compensation benefits based on the dependency of 
the veteran's spouse, is granted, subject to controlling 
regulations governing the payment of monetary benefits.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

